341, 184 P.3d 369, 377 (2008). We have held that "[a] writ of mandamus is
                an appropriate remedy for inadequate notice of a grand jury hearing."
                Lisle v. State, 113 Nev. 540, 551, 937 P.2d 473, 480 (1997), as clarified on
                reh'g, 114 Nev. 221, 223-24, 954 P.2d 744, 746 (1998); Solis-Ramirez v.
                Dist. Court, 112 Nev. 344, 347, 913 P.2d 1293, 1295 (1996).
                            Estes is awaiting trial on charges related to alleged domestic-
                related altercations with his wife. On October 25, 2012, the State served
                Estes and counsel with a notice of intent to seek an indictment. That day,
                counsel responded, requesting the date of the grand jury hearing and
                indicating that the defense may request the State to present exculpatory
                evidence to the grand jury. According to the district court's findings,
                counsel later advised the State that Estes would not testify at the grand
                jury hearing. The grand jury convened on November 1, 2012, and an
                indictment issued the next day. Subsequently, Estes filed a motion to
                dismiss the indictment arguing, among other things, that (1) the grand
                jury notice was defective because it failed to state the time, place, and date
                of the grand jury hearing and (2) the grand jury convened four days after
                the notice was served in violation of NRS 172.241(2)(a). The district court
                denied the motion to dismiss, and this original writ petition followed.
                            Estes' claim that the grand jury notice was defective because
                the State did not provide the time, place, and date of the grand jury
                hearing lacks merit because the State is not required to provide that
                information unless the grand jury target submits a written request
                expressing his intent to testify. NRS 172.241(2)(b). Here, Estes did not
                express his intent to testify in his initial communication with the State
                but only requested to be notified of the date of the grand jury hearing.
                The district court found that counsel later emailed the State indicating

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                that Estes would not testify. Estes argues that because new counsel was
                appointed after he was served the grand jury notice and he did not
                communicate with counsel before the grand jury hearing convened, he
                never affirmatively waived his right to testify. However, we conclude that
                the State met its statutory obligation to provide reasonable notice in this
                instance. Estes' circumstances with counsel do not render the grand jury
                notice defective.
                             Estes also argues that the grand jury notice was defective
                because it was served less than 5 judicial days before the grand jury
                convened in violation of NRS 172.241(2)(a) (providing that a grand jury
                notice is adequate if it "gives the person not less than 5 judicial days to
                submit a request to testify to the district attorney"). The grand jury notice
                was served 4 judicial days before the 1-day grand jury hearing. The
                district court determined that once Estes affirmatively notified the State
                that he would not testify, the State was not required to wait the five days
                provided in NRS 172.241(2)(a) to accommodate Estes' opportunity to
                exercise his right to testify. Although Estes denies having waived his
                right to testify, he does not appear to dispute that counsel advised the
                State by email that he would not testify at the grand jury.
                             Considering Estes' argument and the record before us, we
                conclude that Estes has failed to demonstrate that the district court
                manifestly abused its discretion or exercised its discretion in an arbitrary
                or capricious manner, see State v. Eighth Judicial Dist. Court (Armstrong),
                127 Nev. „ 267 P.3d 777, 780 (2011) (defining manifest abuse of




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
discretion as dearly erroneous interpretation or application of a law or
rule). Accordingly, we
            ORDER the petition DENIED. 1




                                                     ,J.
                         Hardesty


                              ,r7
Parraguirre
   CAAA--4'e



cc: Hon. Jerome T. Tao, District Judge
     Carl E. G. Arnold
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




       'We note that the district court also denied the motion to dismiss on
jurisdictional grounds but considered the merits of the motion in
anticipation of a challenge to its decision. Estes does not challenge the
district court's jurisdictional basis for denying the motion.




                                     4